Citation Nr: 9909751	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  96-18 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder, 
consisting of dermatitis and eczema.

3.  Entitlement to service connection for a skin disorder 
diagnosed as Mycosis Fungoides.


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1951 to May 
1953.


In November 1953, the RO denied service connection for a skin 
disorder and an acquired psychiatric disorder due to the 
veteran's failure to report for scheduled VA examinations.  
As such, those claims are considered to have been abandoned 
and are not subject to finality.  See 38 C.F.R. § 3.158 
(1998).  In a February 1954 rating action, the RO denied 
service connection for a skin disorder, consisting of 
dermatitis and eczema, on the basis that it pre-existed 
service and was not shown to have been aggravated by the 
veteran's military service.  The claims folder does not 
contain a letter advising the veteran of the February 1954 
rating decision.  In September 1982, the RO again denied 
service connection for a skin disorder and notified the 
veteran of the determination made by letter dated September 
16, 1982.  There was no timely Notice of Disagreement (NOD) 
with this letter.  As such, finality did attach to the 
September 1982 rating action denying service connection for a 
skin disorder consisting of dermatitis and eczema.  This 
issue will be addressed in a remand at the end of this 
decision.

In addition, the Board notes that the veteran filed his 
pending claim in 1993 for entitlement to service connection 
for a skin disorder diagnosed as Mycosis Fungoides.  The RO 
construed this to be a continuation of the claim for 
entitlement to service connection for a skin disorder, 
consisting of dermatitis and eczema, that had been previously 
denied.  However, it is clear that the skin disorder of 
Mycosis Fungoides is a distinct and unique skin disorder 
separate from the more generalized conditions of dermatitis 
and eczema.  Additionally, because it is a malignant neoplasm 
of the skin, Mycosis Fungoides is subject to the one year 
presumptive provisions of VA laws and regulations.  This 
issue will likewise be the subject of a remand at the end of 
this decision.  On remand, the RO will need to consider 
entitlement to service connection for a skin disorder, 
diagnosed as Mycosis Fungoides, on the basis of direct 
incurrence and presumed incurrence.

With respect to the issue of entitlement to service 
connection for a psychiatric disorder, the veteran's first 
claim for service connection for a psychiatric disorder was 
denied in November 1953 and abandoned pursuant to the 
provisions of 


38 C.F.R. § 3.158.  As noted, no finality attaches to an 
abandoned claim.  Thereafter, the veteran filed a claim in 
February 1993; in a July 1993 letter to the veteran, the RO 
advised him that he would need to submit new and material 
evidence to reopen his claim for entitlement to service 
connection for a psychiatric disorder.  In a subsequent April 
1994 rating action, however, the RO considered the veteran's 
claim for entitlement to service connection for a psychiatric 
disorder on a de novo basis.  For this reason, the Board 
finds that we may properly consider the veteran's claim for 
entitlement to service connection for a psychiatric disorder 
on a de novo basis.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating action which 
denied service connection for a psychiatric disorder and 
found that new and material evidence had not been submitted 
to reopen a claim for service connection for a skin disorder.  
The veteran filed an NOD and requested a hearing.  He 
thereafter failed to appear for a hearing before an RO 
hearing officer in July 1995.  In his statement on appeal, he 
requested a hearing before a member of the Board at the RO.  
The veteran failed to appear for a scheduled Travel Board 
hearing in March 1999.


FINDING OF FACT

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim 
for service connection for a psychiatric disorder is 
plausible.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a psychiatric disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish entitlement to service connection for a 
disability, there must be objective evidence that establishes 
that such disability either began in or was aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  If a disability is not 
shown to be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology post-service.  38 C.F.R. § 3.303(b) (1998).  
Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency, as such, 
are not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303 (c) (1998).  Regulations 
provide that service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet.App. 309, 314 (1993).

The threshold question in this case is whether the veteran 
has presented a well-grounded claim.  A well-grounded claim 
is one which is plausible.  If he has not presented a well-
grounded claim, the claim must fail and there is no further 
duty to assist in the development of the claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A well-
grounded claim requires more than an allegation; the claimant 
must submit supporting evidence.  Furthermore, the evidence 
must justify a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992).  Also, in order for a claim to be well-grounded, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).




Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

As explained below, we find that the veteran's claim for 
entitlement to service connection for a psychiatric disorder 
is not well-grounded.  The service medical records show that 
the veteran was noted on the pre-induction examination to 
have many somatic complaints, such as constipation, 
headaches, dizziness and poor sleep.  It was further noted 
that he worked every day and was getting along well.  The 
complaints were noted to be of a minor nature and not to be 
disqualifying.  A psychiatric disorder was not diagnosed.

In June 1952, the veteran was seen in the neuropsychiatry 
section of the 11th Evacuation Hospital.  He was admitted 
initially to the dermatology section with a chief complaint 
of severe itching.  A psychiatric consultation was 
subsequently requested and the veteran was seen for 
evaluation.  The veteran was observed to be extremely tense 
with marked emotional lability.  He was suspicious and 
evasive.  On examination, the veteran denied hallucinations, 
but was acutely frightened by something which he refused to 
discuss.  He was found to have a mental age of eleven years 
on the Kent Emergency scale.  A diagnosis of emotional 
instability reaction was made.  The examining psychiatrist 
indicated that the veteran had a history of dependence on 
family and an inability to adjust.

Thereafter, in July 1952, the veteran was transferred to the 
212th Psychiatric Detachment of the 123rd Medical Holding 
Company for neuropsychiatric consultation.  The veteran had 
complained of itching skin and breaking down under stress 
with uncontrollable crying and increased seclusiveness.  
Recorded clinical data included a report from the veteran of 
life long history of unsociability, serious 



mindedness, and seclusiveness which became more acute under 
even minimally stressful situations.  Following examination, 
the veteran was diagnosed with a 
schizoid personality disorder noted to have pre-existed 
service.  He was returned to duty after 10 days of evaluation 
with a profile for non-stressful duty.  The service discharge 
examination, if one was conducted, is not of record.

In summary, the record consists of the veteran's report of 
psychiatric complaints in service.  The service medical 
records reflect that the veteran was diagnosed with a 
personality disorder.  Post-service treatment records are 
negative for any diagnosis of a psychiatric disorder.  There 
is no diagnosis of record other than a personality disorder 
for which service connection can not be granted.  38 C.F.R. 
§ 3.303 (c) (1998).  The Board finds that the first Caluza 
requirement is not met because the veteran has not been 
diagnosed with a current acquired psychiatric disorder.  The 
service medical records are negative for diagnosis of an 
acquired psychiatric disorder.  In addition, there is no 
medical opinion from any physician on record in this case 
which links a current acquired psychiatric disorder to 
service.  Against this background, the veteran's claim for 
service connection for an acquired psychiatric disorder is 
not well-grounded and must be denied.


ORDER

Service connection for a psychiatric disorder is denied.


REMAND

38 C.F.R. § 3.156(a) provides, in pertinent part, that in 
order to reopen a claim for service connection, there must be 
added to the record new and material evidence which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection 


with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The Court has held that, once a denial of service 
connection has become final, the claim cannot subsequently be 
reopened unless new and material evidence has been presented.  
The Board must perform a two-step analysis when the veteran 
seeks to reopen a claim based on new evidence.  First, the 
Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the 
claimant has produced new and material evidence, the claim is 
reopened and the Board must evaluate the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that, until recently, the caselaw of the 
Court mandated that the third question to be resolved in the 
first step of the Manio analysis was whether, in 
light of all the evidence of record, there was a "reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would 
change the outcome" in the prior determination.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991); see Evans v. Brown, 9 
Vet. App. 273, 283 (1996).  However, 
the United States Court of Appeals for the Federal Circuit 
has recently held that this judicially created standard is 
inconsistent with the language of section 3.156(a) of 
VA regulations, cited above, and has overruled the extension 
of the Manio analysis that was first articulated by the Court 
in Colvin, supra.  See Hodge v. West, 155 F. 3d. 1356 (1998).  
Inasmuch as the May 1995 SSOC furnished by the RO to the 
veteran and his representative was based, in part, on the 
standard which was struck down in Hodge, supra, a remand is 
warranted to allow the RO to apply the standards set forth 
therein.  The Board notes that the May 1995 SSOC applied the 
correct standard of review at the time it was issued, because 
the Hodge case was not decided by the United States Court of 
Appeals for the Federal Circuit until September 16, 1998.  
However, this fact does not change the requirement that this 
case be remanded again.




In addition, as noted above, the RO has not properly 
considered the issue of entitlement to service connection for 
a skin disorder diagnosed as Mycosis Fungoides.  On remand, 
the RO should adjudicate that issue on a de novo basis.

For these reasons, the issues of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a skin disorder, consisting of dermatitis and 
eczema, and entitlement to service connection for a skin 
disorder diagnosed as Mycosis Fungoides, are remanded to the 
RO for the following action:

1.  The RO should review the record and 
readjudicate the issue of whether new and 
material evidence has been submitted to 
reopen a claim for service connection for 
a skin disorder consisting of dermatitis 
and eczema.  The RO is directed to make a 
decision on the issue based only on 
consideration of the holding in Hodge, 
supra, and on 38 C.F.R. § 3.156.

2.  The RO should adjudicate the issue of 
entitlement to service connection for a 
skin disorder diagnosed as Mycosis 
Fungoides on the basis of direct 
incurrence in service and presumed 
incurrence in service.

If the determinations remain adverse to the veteran, he 
should be provided with an SSOC and given the opportunity to 
respond within the applicable time.  Thereafter, the remanded 
issues should be returned to the Board, if in order.  The 
appellant need take no action unless otherwise notified.  The 
purpose of this remand is to ensure due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 
- 9 -


- 1 -


